Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 	Claims 15-25 are withdrawn and pending claims 1-14, 26-29 are addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truan (US 6953163) in view of Ogino (JPH09254153A), further in view of Shell (US 20170042165).
Re claim 1, Truan shows a spreader (20; see figs. 1 and 8) comprising: 
a hopper (26) for containing sand, salt or other granular material to be spread upon snow or ice on paved surfaces (col. 1, lines 25-27), said hopper being adapted to be installed in or on a bed of a truck (see fig. 1), said hopper having a trough (at 51) and opposite side walls (136, 142, or 170, 175), 
an auger (132) positioned in said trough, said auger having flighting with radially outermost edge (of 132 flighting, fig. 10), an auger motor (144) for driving said auger, 
a spinner (80) positioned at one end of said auger (See fig. 8) for slinging the granular material upon the snow or ice, a spinner motor (81) for driving said spinner.
Truan does not teach that auger 132 is a shaftless auger and that at least one keeper supported by said trough and extending over said auger, said keeper configured to retain said auger in place during operation by interaction of said keeper with said edge of said flighting to reduce flexure of said auger and resulting loss of efficiency of material transport by said auger during operation of said spreader.
However, Ogino teaches a shaftless auger 4 said auger having flighting with radially outermost edge (edge of flighting of 4; figs. 1-3) and trough 3 assembly, shown in fig. 1, having multiple keepers 20/25 supported by trough 3 and extending said auger 4 (see fig. 1) for retaining said auger in place during operation by interaction of said keeper with said edge of said flighting to reduce flexure of said auger (“Holding metal fittings (20) that can suppress the pulsation of the spiral ribbon (4)”; edge of the flight would contact the keeper when flexure occurs) and resulting loss of efficiency of material transport by said auger during operation of said spreader. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan to incorporate the teachings of Ogino to provide substitute the auger 132 in Truan with Ogino’s shaftless auger 4 and keepers 3 configuration. The substitution of one known element (auger with shaft) as taught by Truan with another (shaftless auger with keepers) as taught by Ogino would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the substitution of the auger would have yielded predictable results, namely, moving the material to the designated position for spreading. This substitution is beneficial in that the overall weight of the assembly is reduced. 
While Ogino and Truan does not specify that the keeper extend completely over the diameter of the auger, and said keeper being one of an inverted U- shaped strap structure and an inverted V-shaped plate structure, when viewed from an end of said auger. 
Shell discloses a trough structure 12 provided with auger 134 shown in fig. 17, in the same field of endeavor (auger configuration for conveying material), wherein Shell shows a support bar 32 (fig. 3) or 164 (fig. 6, fig. 17) extending across the entire opening of the trough so that it is extending completely over the diameter of the auger. Shell also shows the support bar in the form of an inverted U- shaped strap structure or an inverted V-shaped plate structure (structure 164 shown in fig. 17) when viewed from one end of the auger. A person of ordinary skill in the art would have had the technological capabilities to incorporate the keeper of Ogino in the form of the U-shape or inverted V-shaped structure of Shell to support the auger. The functionality of the keeper would be the same whether the keeper is in the form of flat strip, U-shape strap or inverted V-shape plate.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan and Ogino to incorporate the teachings of Shell to utilize the keepers extending completely over the entire opening above the trough so that the keepers extend the entire diameter of the auger, and said keeper being one of an inverted U- shaped strap structure and an inverted V-shaped plate structure. Doing so would ensure the auger remains within the trough during operation for efficient conveyance of material as desired while reducing some unwanted vibration in the trough.

Re claim 2, Ogino shows a plurality of keepers (20) spaced along a length of said auger (4; see Ogino fig. 1). 

Re claim 3, Ogino shows said keeper (20) is a strap and wherein said strap (20) forms an angle of about 90 degrees with an edge of the flighting of said auger (4) directly below said strap (see figs. 1-2 of Ogino, the horizontal width extension of each keeper 20 is perpendicular to the axial extension of the edge of the auger 4 flighting).

In the alternative, re claim 3, Truan as modified, teaches said keeper (Shell, 32, fig. 6, 164, fig. 17) is a strap but fails to teach said strap forms an angle of about 90 degrees with an edge of the flighting of said auger directly below said strap.
However, there would only be a finite number of ways to mount the strap bar across opposite walls of the trough: a) parallel to flighting edge of the auger, b) 90 degree angle to the flighting edge of the auger, or c) at various non-90 degree angle to the flighting edge. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try and rearrange the bar/strap position to be at an angle of 90 degrees with an edge of the flighting of said auger directly below said strap, since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. any mounting angles of the bar strap would be possible and wouldn't affect the system differently since they would all add auger support). It has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Applicant appears to have placed no criticality over the specific angle of the strap, as conveyed in paragraph 9 of the publication “the strap can form an angle of about 90 degrees with an edge of the flighting of the auger directly below the strip” (emphasis included). 

Re claim 4, Truan, as modified above, does not teach said strap is about two inches wide and about 0.135 inches thick.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize two inches wide and about 0.135 inches thick for the strap dimension, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Re claim 5, Truan, as modified above, does not teach said strap is fabricated of steel.
However, Ogino mentions that the strip 20 is metal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention choose between various metals including steel to make the strap, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It is noted that applicant appears to have placed no criticality in this material choice (Paragraph 9 of the specification: “The strap … can be fabricated of steel”).

Re claim 6, Truan, as modified above, teaches said keeper is an inverted V-shaped plate structure supported by opposite side walls of said hopper (since Shell shows the keeper 164, in fig. 17, being supported by opposite side walls of 12 at the opening above the auger, the keepers, as modified, would be above the auger and therefore supported by opposite side walls).

Re claim 29, Truan, as modified above, teaches said keeper is an inverted U-shaped strap structure supported by opposite side walls of said hopper (since Shell shows the keeper 164, in fig. 17, being supported by opposite side walls of 12 at the opening above the auger, the keepers, as modified, would be above the auger and therefore supported by opposite side walls).

Claims 3-5, in the alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Truan in view of Ogino and Shell (US 20170042165), further in view of MacDuff (US 20070090231).
In the alternative, re claim 3, Truan as modified, teaches said keeper (Shell, 164, fig. 17) is a strap but fails to teach said strap forms an angle of about 90 degrees with an edge of the flighting of said auger directly below said strap.
However, there would only be a finite number of ways to mount the strap bar across opposite walls of the trough: a) parallel to flighting edge of the auger, b) 90 degree angle to the flighting edge of the auger, or c) at various non-90 degree angle to the flighting edge. MacDuff teaches a strap to support elongated tubular profile structure such as a pipe, wherein the keeper strap is provided at a non-90 degree angle relative to the pipe longitudinal axis (see figs. 2 and 9). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try and rearrange the bar/strap position to be at an angle of 90 degrees with an edge of the flighting of said auger directly below said strap, since it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. any mounting angles of the bar strap would be possible and wouldn't affect the system differently since they would all add auger support). It has been held that where “there are a finite number of identified, predictable solutions” for solving a problem and that “a person of ordinary skill has good reason to pursue the known options,” if that “leads to the anticipated success,” KSR, 550 U.S. at 421. Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. Applicant appears to have placed no criticality over the specific angle of the strap, as conveyed in paragraph 9 of the publication “the strap can form an angle of about 90 degrees with an edge of the flighting of the auger directly below the strip” (emphasis included). 

Re claim 4, Truan, as modified above, does not teach said strap is about two inches wide and about 0.135 inches thick.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize two inches wide and about 0.135 inches thick for the strap dimension, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Re claim 5, Truan, as modified above, does not teach said strap is fabricated of steel.
However, Ogino mentions that the strip 20 is metal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention choose between various metals including steel to make the strap, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It is noted that applicant appears to have placed no criticality in this material choice (Paragraph 9 of the specification: “The strap … can be fabricated of steel”).

Claims 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truan in view of Ogino and Shell (US 20170042165), further in view of Cleland (US 4850515).
Re claim 7, Truan, as modified, does not teach the other end of said auger has a bushing secured thereto, said bushing fabricated of a lubricious material, and wherein said spreader further includes a bushing plate secured to said hopper, said bushing plate including a spindle that supports said bushing.
However, Cleland teaches an assembly (fig. 2) with an auger (A), wherein one end of said auger has a bushing (“a shaft-supporting anti-friction bearing”) secured thereto, said bushing fabricated of a lubricious material (the bearing is “anti-friction”; col. 7, ln 10-11), and wherein said spreader further includes a bushing plate (35) secured to a hopper (21), said bushing plate (35) including a spindle that supports said bushing (“The bushing 35 is a cylindrical part with a central shaft-receiving opening and a recess concentric with that opening and in which a shaft-supporting anti-friction bearing is engaged”, the cylindrical part described in the 35 is the spindle that supports the anti-friction bearing).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan to incorporate the teachings of Cleland to provide a bushing and bushing plate. Doing so would improve the life of the assembly by reducing friction.

Re claim 10, Truan does not teach a shield but Cleland further shows said bushing plate (35) further includes a shield (62) positioned above said spindle to deflect the granular material off of said bushing (above portion 38 of the plate 35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan to incorporate the teachings of Cleland to further include a shield positioned above said spindle to deflect the granular material off of said bushing. Doing so would reduce granular material from caking near the bushing, consequently prolong the anti-friction feature. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truan in view of Ogino, Shell (US 20170042165) and Cleland, further in view of Ward (US 5885008).
Re claims 8-9, Truan, as modified in view of Cleland, does not explicitly teach said bushing is fabricated of polymer (claim 8), and that the polymer is UHMW (claim 9).
However, Ward demonstrates that bearings/bushings made of ultra high molecular weight polyethylene (UHMW) can be used in conveyor systems (col. 2, ln 42-50) because such material is low friction, material resistant, non-stick and sanitary. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention utilize any known bearing materials including UHMW polymer for the advantageous mentioned above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truan (US 6953163) in view of Ogino (JPH09254153A), Shell (US 20170042165), Cleland (US 4850515), further in view of Maeda (US 2019/0168970).
Re claim 26, Truan shows a spreader (20; see figs. 1 and 8) comprising: 
a hopper (26) for containing sand, salt or other granular material to be spread upon snow or ice on paved surfaces (col. 1, lines 25-27), said hopper being adapted to be installed in or on a bed of a truck (see fig. 1), said hopper having a trough (at 51), 
an auger (132) positioned in said trough, said auger having flighting with radially outermost edge (of 132 flighting, fig. 10), an auger motor (144) for driving said auger, 
a spinner (80) positioned at one end of said auger (See fig. 8) for slinging the granular material upon the snow or ice, a spinner motor (81) for driving said spinner.
a) Truan does not teach that auger 132 is a shaftless auger and that at least one keeper supported by said trough and extending over said auger, said keeper configured to retain said auger in place during operation by interaction of said keeper with said edge of said flighting to reduce flexure of said auger and resulting loss of efficiency of material transport by said auger during operation of said spreader.
However, Ogino teaches a shaftless auger 4 said auger having flighting with radially outermost edge (edge of flighting of 4; figs. 1-3) and trough 3 assembly, shown in fig. 1, having multiple keepers 20/25 supported by trough 3 and extending said auger 4 (see fig. 1) for retaining said auger in place during operation by interaction of said keeper with said edge of said flighting to reduce flexure of said auger (“Holding metal fittings (20) that can suppress the pulsation of the spiral ribbon (4)”; edge of the flight would contact the keeper when flexure occurs) and resulting loss of efficiency of material transport by said auger during operation of said spreader. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan to incorporate the teachings of Ogino to provide substitute the auger 132 in Truan with Ogino’s shaftless auger 4 and keepers 3 configuration. The substitution of one known element (auger with shaft) as taught by Truan with another (shaftless auger with keepers) as taught by Ogino would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the substitution of the auger would have yielded predictable results, namely, moving the material to the designated position for spreading. This substitution is beneficial in that the overall weight of the assembly is reduced. 
While Ogino and Truan does not specify that the keeper extend completely over the diameter of the auger, and said keeper being one of an inverted U- shaped strap structure and an inverted V-shaped plate structure, when viewed from an end of said auger. 
Shell discloses a trough structure 12 provided with auger 134 shown in fig. 17, in the same field of endeavor (auger configuration for conveying material), wherein Shell shows a support bar 32 (fig. 3) or 164 (fig. 6, fig. 17) extending across the entire opening of the trough so that it is extending completely over the diameter of the auger. Shell also shows the support bar in the form of an inverted U- shaped strap structure or an inverted V-shaped plate structure (structure 164 shown in fig. 17) when viewed from one end of the auger. A person of ordinary skill in the art would have had the technological capabilities to incorporate the keeper of Ogino in the form of the U-shape or inverted V-shaped strap structure of Shell to support the auger. The functionality of the keeper would be the same whether the keeper is in the form of flat strip, U-shape strap or inverted V-shape structure.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan and Ogino to incorporate the teachings of Shell to utilize the keepers extending completely over the entire opening above the trough so that the keepers extend the entire diameter of the auger, and said keeper being one of an inverted U- shaped strap structure and an inverted V-shaped plate structure. Doing so would ensure the auger remains within the trough during operation for efficient conveyance of material as desired while reducing some unwanted vibration in the trough.

b) Truan, as modified in view of Ogino, does not teach the other end of said auger has a bushing secured thereto, said bushing fabricated of a lubricious material, and wherein said spreader further includes a bushing plate secured to said hopper, said bushing plate including a spindle that supports said bushing.
However, Cleland teaches an assembly (fig. 2) with an auger (A), in the same field of endeavor, wherein one end of said auger has a bushing (“a shaft-supporting anti-friction bearing”) secured thereto, said bushing fabricated of a lubricious material (the bearing is “anti-friction”; col. 7, ln 10-11), and wherein said spreader further includes a bushing plate (35) secured to a hopper (21), said bushing plate (35) including a spindle that supports said bushing (“The bushing 35 is a cylindrical part with a central shaft-receiving opening and a recess concentric with that opening and in which a shaft-supporting anti-friction bearing is engaged”, the cylindrical part described in the 35 is the spindle that supports the anti-friction bearing).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan to incorporate the teachings of Cleland to provide a bushing and bushing plate. Doing so would improve the life of the assembly by reducing friction.
c) Truan does not teach a replaceable wear plate, but Maeda shows an assembly with an auger, in the same field of endeavor, having a replaceable wear plate 13 (see fig. 2) secured to a surface (inner surface) of one side of trough 12 to prevent damage to said one side of said trough during operation (par. 14, 35).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Truan to incorporate the teachings of Maeda to provide a replaceable wear plate. Doing so would reduce cost of having to replace the whole trough. 

Re claim 27, Truan, as modified above, teaches said keeper is an inverted U-shaped strap structure supported by opposite side walls of said hopper (since Shell shows the keeper 164, in fig. 17, being supported by opposite side walls of 12 at the opening above the auger, the keepers, as modified, would be above the auger and therefore supported by opposite side walls).

Re claim 28, Truan, as modified above, teaches said keeper is an inverted V-shaped plate structure supported by opposite side walls of said hopper (since Shell shows the keeper 164, in fig. 17, being supported by opposite side walls of 12 at the opening above the auger, the keepers, as modified, would be above the auger and therefore supported by opposite side walls).

Allowable Subject Matter
Claims 11-14 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 26-29 have been considered but are found not persuasive. 
With regard to claims 1 and 26, applicant argues against obviousness in view of Shell because Shell teaches a different auger (not shaftless) with a different keeper function. The support bar/keeper 32, 164 taught by Shell has a different structure that bears the weight of the shaft which is different than the claimed keeper (Remarks pages 10-11).
 This is found not persuasive. The examiner indicated in the rejection that Ogino teaches a keeper that performs the function as recited in the claim, for a shaftless auger, except for the form/shape of the keeper being U-shaped strap or inverted V-shape plate. Shell was cited to show that an auger support can take the form of an U-shape strap as shown with support bar 32 (figs. 3, 6) or inverted V-shape structure (fig. 17). It would be obvious to one of ordinary skill to adapt the desired shape/form of the keeper, flat strip, U-shape strap, or invert-V plate, to perform the same function of reducing flexure of the auger, as the functionality of the keeper would be the same. It is irrelevant to the obviousness modification whether or not the auger in Shell requires weight bearing hanger 162. The examiner maintains that the claims 1 and 26 remain unpatentable in view of the cited reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752